Name: Commission Regulation (EEC) No 3317/80 of 17 December 1980 on arrangements governing imports into Ireland of certain textile products originating in the Philippines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 345/ 18 Official Journal of the European Communities 20. 12. 80 COMMISSION REGULATION (EEC) No 3317/80 of 17 December 1980 on arrangements governing imports into Ireland of certain textile products originating in the Philippines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), in its present form, and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions under which quantitative limitations may be established ; whereas imports into Ireland of men's and boys' woven suits (category 16) and women's, girls ' and infants' woven suits and costumes (category 29), originating in the Philippines, have exceeded the respective levels referred to in para ­ graph 3 of the said Article 1 1 ; Whereas in accordance with paragraph 5 of the said Article 11 , the Philippines were notified on 12 September 1980 of a request for consultations ; whereas, following these consultations, the products in question should be subjected to quantitative limits in respect of Ireland for 1981 and 1982 ; Whereas paragraph 13 of the Article in question provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex V to the Regulation con ­ cerned ; Whereas the products in question exported from the Philippines to Ireland between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limits for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into Ireland of the categories of products originating in the Philippines specified in the Annex hereto shall be subject to the quantitative limits given in that Annex, subject to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 shipped from the Philippines to Ireland before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released on production of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date . 2 . Imports of products shipped from the Philip ­ pines to Ireland after the entry into force of this Regu ­ lation shall be subject to the double-checking system laid down in Annex V to Regulation (EEC) No 3059/78 . 3 . For purposes of paragraph 2, all quantities of products shipped from the Philippines to Ireland between 1 January 1981 and the date of entry into force of this Regulation and released for free circula ­ tion shall be set off against the quantitative limits established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1980 . For the Commission Wilhelm HAFERKAMP Vice-President ( i ) OJ No L 365, 27. 12. 1978 , p. 1 . 20 . 12. 80 Official Journal of the European Communities No L 345/19 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 16 61.01 B Vc) 1 2 3 61.01-51 ; 54 ; 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits IRL 1 000 pieces 8 8-48 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 ; 43 ; 44 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man ­ made textile fibres, excluding ski suits IRL 1 000 pieces 10 10-6